UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4003
RUSSELL MORRIS BROWN,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-99-361)

                      Submitted: August 28, 2001

                       Decided: October 3, 2001

    Before WILKINS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John J. Korzen, ANDERSON, KORZEN & ASSOCIATES, P.C.,
Kernersville, North Carolina, for Appellant. Benjamin H. White, Jr.,
United States Attorney, Michael F. Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BROWN
                              OPINION

PER CURIAM:

  Russell Morris Brown appeals his conviction and sentence for bank
robbery in violation of 18 U.S.C.A. § 2113(a) (West 2000).

   Brown filed several pretrial motions attacking his confinement and
requesting legal materials. Additionally, Brown chose to forgo court-
appointed assistance of counsel and represent himself at trial, though
the district court allowed him to utilize his court-appointed attorney
as standby counsel. The Government’s evidence included surveillance
photographs and witness testimony establishing Brown’s guilt. Addi-
tionally, at the close of his trial, Brown admitted he was guilty of rob-
bing the bank. The jury returned a guilty verdict. At sentencing, the
district court declined to adjust Brown’s offense level for acceptance
of responsibility and sentenced him to eighty-two months incarcera-
tion, three years of supervised release, and a special assessment of
$100.

   Brown’s appellate counsel has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), asserting the district court
erred in denying Brown’s pretrial motions, excluding testimony
regarding Brown’s motive for bank robbery, and declining to apply
an adjustment for acceptance of responsibility. We affirm Brown’s
conviction and sentence.

   First, the district court did not err in denying Brown’s pretrial
motions. Brown’s challenge to the conditions of his confinement, to
his sanity and mental fitness for trial, and to the sufficiency of his
legal resources, were meritless. United States v. Crump, 120 F.3d 462,
467 (4th Cir. 1997); United States v. Chatman, 584 F.2d 1358, 1360
(4th Cir. 1978). Additionally, the district court did not err in allowing
Brown to waive his right to counsel and to represent himself pro se.
United States v. Singleton, 107 F.3d 1091, 1097 n.3 (4th Cir. 1997);
Farretta v. California, 422 U.S. 806, 835 (1975).

   Second, the district court did not err in excluding testimony regard-
ing his motive for committing the robbery. Fed. R. Evid. 401, 402;
United States v. Lancaster, 96 F.3d 734, 744 (4th Cir. 1996).
                       UNITED STATES v. BROWN                          3
  Finally, the district court did not err in denying Brown an adjust-
ment for acceptance of responsibility. U.S. Sentencing Guidelines
Manual § 3E1.1, comment. (n.2) (2000); United States v. Dickerson,
114 F.3d 464, 470 (4th Cir. 1997); United States v. Nale, 101 F.3d
1000, 1005 (4th Cir. 1996); United States v. Harris, 882 F.2d 902,
905-06 (4th Cir. 1989).

   In accordance with Anders, we have reviewed the entire record in
this case and find no other meritorious issues for appeal. We therefore
affirm Brown’s conviction and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                            AFFIRMED